EXHIBIT 10.2

 

EXECUTION COPY

 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement, dated as of July 31, 2004 (this “Agreement”), is
among Credit Suisse First Boston, as administrative agent (in such capacity,
the ”Agent”) for the Bank Creditors (as defined below), BNFL USA Group Inc., a
Delaware corporation (the “Consortium Creditor”), Washington Group
International, Inc., an Ohio corporation (“WGI”) and the affiliates of WGI from
time to time party to the Consortium Security Agreement (together with WGI,
collectively, “Debtors”).

 

PRELIMINARY STATEMENTS:

 

1.             WASHINGTON GROUP INTERNATIONAL, INC., A DELAWARE CORPORATION, AS
BORROWER, THE LENDERS PARTY THERETO, AS LENDERS (TOGETHER WITH THE AGENT, THE
“BANK CREDITORS” AND EACH, A “BANK CREDITOR”), AND THE AGENT ARE PARTIES TO THE
AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 9, 2003 (AS AMENDED,
WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “CREDIT
AGREEMENT” AND TOGETHER WITH THE OTHER DOCUMENTS ENTERED IN CONNECTION WITH THE
CREDIT AGREEMENT, THE “CREDIT AGREEMENT DOCUMENTATION”), UNDER WHICH THE BANK
CREDITORS AGREED TO EXTEND CREDIT TO WGI AND ITS SUBSIDIARIES.  ALL OR ANY PART
OF ANY AMOUNTS OWING BY ANY DEBTOR OR ANY SUCCESSOR OR ASSIGNEE, INCLUDING,
WITHOUT LIMITATION, A RECEIVER OR DEBTOR IN POSSESSION, TO THE BANK CREDITORS
UNDER THE CREDIT AGREEMENT DOCUMENTATION NOW OR IN THE FUTURE OR OBLIGATIONS
THAT ARE DUE OR NOT DUE, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT OR
GUARANTEED) ARE REFERRED TO IN THIS AGREEMENT AS THE “CREDIT AGREEMENT
OBLIGATIONS.”

 

2.             PURSUANT TO A SECURITY AGREEMENT OF EVEN DATE HEREWITH IN FAVOR
OF THE CONSORTIUM CREDITOR (THE “CONSORTIUM SECURITY AGREEMENT”; TOGETHER WITH
THE OTHER CONSORTIUM DOCUMENTS DESCRIBED THEREIN, THE “CONSORTIUM
DOCUMENTATION”), EACH EXISTING DEBTOR HAS AGREED (AND EACH ADDITIONAL DEBTOR
WILL AGREE) TO GRANT A SECURITY INTEREST TO THE CONSORTIUM CREDITOR IN THE
COLLATERAL DESCRIBED THEREIN (THE “CONSORTIUM COLLATERAL”).  ALL OR ANY PART OF
ANY AMOUNTS OWING BY ANY DEBTOR OR ANY SUCCESSOR OR ASSIGNEE, INCLUDING, WITHOUT
LIMITATION, A RECEIVER OR DEBTOR IN POSSESSION, TO THE CONSORTIUM CREDITOR UNDER
THE CONSORTIUM DOCUMENTATION NOW OR IN THE FUTURE OR OBLIGATIONS THAT ARE DUE OR
NOT DUE, DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT OR GUARANTEED ARE REFERRED
TO IN THIS AGREEMENT AS THE “CONSORTIUM OBLIGATIONS.”  CAPITALIZED TERMS USED IN
THIS AGREEMENT AND NOT OTHERWISE DEFINED HAVE THE MEANINGS SET FORTH FOR SUCH
TERMS IN THE CONSORTIUM SECURITY AGREEMENT.

 

3.             THE EXECUTION AND DELIVERY OF THIS AGREEMENT IS A CONDITION
PRECEDENT TO THE EFFECTIVENESS OF THAT CERTAIN SECOND AMENDED AND RESTATED
CONSORTIUM AGREEMENT OF EVEN DATE HEREWITH (THE “CONSORTIUM AGREEMENT”), BETWEEN
THE CONSORTIUM CREDITOR AND WGI.

 

--------------------------------------------------------------------------------


 

AGREEMENT:

 

In consideration of the foregoing and the mutual agreements contained in this
Agreement, the Agent, the Consortium Creditor and WGI agree as follows:

 

1.   Agreement on Allocation of Liens.  (A) The Consortium Creditor acknowledges
that, pursuant to the Credit Agreement and other Credit Agreement Documentation,
WGI has granted to the Agent, for the benefit of the Bank Creditors, valid and
perfected security interests in and liens against substantially all of WGI’s
assets (including the Consortium Collateral), which security interests and liens
secure the full, prompt and complete payment of the Credit Agreement
Obligations.

 

(B)           The Agent, on behalf of the Bank Creditors, acknowledges that,
pursuant to the Consortium Documentation, each Debtor has granted to the
Consortium Creditor valid and perfected security interests in and liens against
the Consortium Collateral, which security interests and liens secure the full,
prompt and complete payment of the Consortium Obligations.

 

(C)           Notwithstanding any understanding between the Agent, any Bank
Creditor and/or any Debtor, the order or time of creation, acquisition,
attachment, or the order, time or manner of perfection (whether by possession,
control, filing or otherwise), or the order or time of filing or recordation of
any document or instrument, or other method of assigning, perfecting a security
interest or lien on and against any of the Consortium Collateral, any
assignment, lien or security interest now or hereafter existing of, in and to
the Consortium Collateral in favor of the Agent shall be and at all times remain
subordinate and junior to any existing and future security interests of the
Consortium Creditor in and to all Consortium Collateral to the extent, and only
to the extent, that such Consortium Collateral secures Consortium Obligations.

 

(D)          The Consortium Creditor agrees that it has no and will have no
liens and security interests in any property of any Debtor except for the
Consortium Collateral.  The Consortium Creditor agrees that the Consortium
Collateral secures only the Consortium Obligations.

 


2.   IN FURTHERANCE OF SUBORDINATION.  (A)  ALL PAYMENTS OR DISTRIBUTIONS UPON
OR WITH RESPECT TO THE CONSORTIUM COLLATERAL THAT ARE RECEIVED BY THE AGENT OR
ANY BANK CREDITOR CONTRARY TO THE PROVISIONS OF THIS AGREEMENT ARE RECEIVED IN
TRUST FOR THE BENEFIT OF THE CONSORTIUM CREDITOR, WILL BE SEGREGATED FROM OTHER
FUNDS AND PROPERTY HELD BY THE AGENT OR SUCH BANK CREDITOR AND WILL BE
IMMEDIATELY PAID OVER TO THE CONSORTIUM CREDITOR IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY INDORSEMENT) TO BE APPLIED IN ACCORDANCE WITH THE CONSORTIUM
SECURITY AGREEMENT.


 

(B)           The Consortium Creditor and Agent on behalf of the Bank Creditors,
respectively, are each authorized to demand specific performance of this
Agreement, whether or not any Debtor has complied with any of the provisions of
this Agreement applicable to it, at any time when the Consortium Creditor or the
Agent or any Bank Creditor, as applicable, has failed to comply with any
provision of this Agreement applicable to it.

 


3.   NO CONTEST.  SO LONG AS ANY OF THE CREDIT AGREEMENT OBLIGATIONS OR THE
CONSORTIUM OBLIGATIONS HAVE NOT BEEN PAID IN FULL, NEITHER THE CONSORTIUM
CREDITOR NOR THE AGENT (NOR ANY BANK CREDITOR) WILL CONTEST THE VALIDITY,
PRIORITY (AS ESTABLISHED BY THIS AGREEMENT) OR

 

2

--------------------------------------------------------------------------------


 

enforceability of the (a) Agent’s or the Bank Creditors’ rights or Debtors’
obligations under the Credit Agreement Documentation or (b) the Consortium
Creditor’s rights or Debtors’ obligations under the Consortium Documentation.


 


4.   FURTHER ASSURANCES.  THE CONSORTIUM CREDITOR, THE AGENT AND EACH DEBTOR
WILL, AT DEBTORS’ EXPENSE AND AT ANY TIME AND FROM TIME TO TIME, PROMPTLY
EXECUTE AND DELIVER ALL FURTHER INSTRUMENTS AND DOCUMENTS, AND TAKE ALL FURTHER
ACTION, THAT MAY BE NECESSARY, OR THAT THE AGENT OR THE CONSORTIUM CREDITOR MAY
REASONABLY REQUEST, TO PROTECT ANY RIGHT OR INTEREST GRANTED OR PURPORTED TO BE
GRANTED BY THIS AGREEMENT OR TO ENABLE THE BANK CREDITORS AND THE CONSORTIUM
CREDITORS TO EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES UNDER THIS
AGREEMENT.


 


5.   MARSHALLING OF ASSETS.  NOTHING IN THIS AGREEMENT WILL BE DEEMED TO REQUIRE
EITHER THE CONSORTIUM CREDITOR, THE AGENT OR ANY BANK CREDITOR (I) TO PROCEED
AGAINST CERTAIN PROPERTY SECURING THE CONSORTIUM OBLIGATIONS OR THE CREDIT
AGREEMENT OBLIGATIONS, AS APPLICABLE, PRIOR TO PROCEEDING AGAINST OTHER PROPERTY
SECURING THE SAME OR (II) TO MARSHALL THE CONSORTIUM COLLATERAL OR THE BANK
COLLATERAL, AS APPLICABLE, UPON THE ENFORCEMENT OF THE CONSORTIUM CREDITOR’S OR
AGENT’S REMEDIES UNDER THE CONSORTIUM DOCUMENTATION OR THE CREDIT AGREEMENT
DOCUMENTATION, RESPECTIVELY.


 


6.   OBLIGATIONS UNDER THIS AGREEMENT NOT AFFECTED.  ALL RIGHTS AND INTERESTS OF
THE BANK CREDITORS UNDER THIS AGREEMENT, AND ALL AGREEMENTS AND OBLIGATIONS OF
THE CONSORTIUM CREDITOR AND WGI UNDER THIS AGREEMENT, REMAIN IN FULL FORCE AND
EFFECT IRRESPECTIVE OF:


 


(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CONSORTIUM
AGREEMENT OR THE OTHER CONSORTIUM DOCUMENTATION; OR


 


(II)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT OR
THE OTHER CREDIT AGREEMENT DOCUMENTATION.


 


7.   WAIVERS.  THE CONSORTIUM CREDITOR, THE AGENT, THE BANK CREDITORS AND EACH
DEBTOR EACH EXPRESSLY WAIVES ANY NOTICE OF THE ACCEPTANCE BY THE CONSORTIUM
CREDITOR AND THE AGENT, RESPECTIVELY, OF THE SUBORDINATION AND OTHER PROVISIONS
OF THIS AGREEMENT AND ALL OTHER NOTICES NOT SPECIFICALLY REQUIRED UNDER THE
TERMS OF THIS AGREEMENT WHATSOEVER, AND THE CONSORTIUM CREDITOR, THE AGENT, THE
BANK CREDITORS AND EACH DEBTOR EACH EXPRESSLY CONSENT TO RELIANCE BY THE
CONSORTIUM CREDITOR AND THE BANK CREDITORS UPON THE AGREEMENTS AND OBLIGATIONS
IN THIS AGREEMENT.


 


8.   INFORMATION CONCERNING FINANCIAL CONDITION OF WGI.  THE CONSORTIUM CREDITOR
AND THE AGENT ASSUME RESPONSIBILITY FOR KEEPING THEMSELVES INFORMED OF THE
FINANCIAL CONDITION OF DEBTORS AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE
RISK OF NONPAYMENT OF ALL OR ANY PART OF THE CONSORTIUM OBLIGATIONS AND THE
CREDIT AGREEMENT OBLIGATIONS, RESPECTIVELY.


 


9.   AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITING
EXECUTED BY THE CONSORTIUM CREDITOR, DEBTORS AND THE AGENT.  NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT IS EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY
THE CONSORTIUM CREDITOR, DEBTORS AND THE AGENT.

 

3

--------------------------------------------------------------------------------


 


10.   ADDRESSES FOR NOTICES.  ANY NOTICE OR OTHER COMMUNICATION REQUIRED
HEREUNDER SHALL BE IN WRITING (MESSAGES SENT BY E-MAIL OR OTHER ELECTRONIC
TRANSMISSION (OTHER THAN BY FACSIMILE) SHALL NOT CONSTITUTE A WRITING), AND
SHALL BE DEEMED TO HAVE BEEN VALIDLY SERVED, GIVEN OR DELIVERED WHEN RECEIVED BY
THE RECIPIENT IF HAND DELIVERED, SENT BY COMMERCIAL OVERNIGHT COURIER OR SENT BY
FACSIMILE, OR THREE BUSINESS DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, WITH
PROPER FIRST CLASS POSTAGE PREPAID AND ADDRESSED TO THE PARTY TO BE NOTIFIED AT
THE ADDRESS SPECIFIED ON THE SIGNATURE PAGE OF THIS AGREEMENT OR AT SUCH OTHER
ADDRESS AS IS DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER PARTY
COMPLYING AS TO DELIVERY WITH THE TERMS OF THIS SECTION 10.  ANY NOTICE REQUIRED
TO BE GIVEN BY OR TO ANY DEBTOR HEREUNDER WILL BE DEEMED RECEIVED OR GIVEN, AS
THE CASE MAY BE, IF SUCH NOTICE IS GIVEN BY OR TO WGI IN COMPLIANCE WITH THIS
SECTION 10.

 


11.   NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF THE CONSORTIUM CREDITOR,
THE AGENT OR A BANK CREDITOR, RESPECTIVELY, TO EXERCISE, AND NO DELAY IN
EXERCISING, ANY RIGHT UNDER THIS AGREEMENT OPERATES AS A WAIVER OF SUCH RIGHT,
NOR DOES ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT UNDER THIS AGREEMENT
PRECLUDE ANY OTHER OR FURTHER EXERCISE OF SUCH RIGHT OR THE EXERCISE OF ANY
OTHER RIGHT.  THE REMEDIES PROVIDED IN THIS AGREEMENT ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 


12.   CONTINUING AGREEMENT; TRANSFER OF CREDIT AGREEMENT OBLIGATIONS.  THIS
AGREEMENT IS A CONTINUING AGREEMENT AND (I) REMAINS IN FULL FORCE AND EFFECT
UNTIL THE CONSORTIUM OBLIGATIONS AND CREDIT AGREEMENT OBLIGATIONS HAVE BEEN PAID
IN FULL AND THE CONSORTIUM DOCUMENTATION AND THE CREDIT AGREEMENT DOCUMENTATION
HAVE BEEN TERMINATED, (II) IS BINDING UPON THE CONSORTIUM CREDITOR, EACH DEBTOR,
THE AGENT, THE BANK CREDITORS AND THEIR RESPECTIVE SUCCESSORS, TRANSFEREES,
PARTICIPANTS AND ASSIGNS AND (III) INURES TO THE BENEFIT OF AND IS ENFORCEABLE
BY THE AGENT AND THE CONSORTIUM CREDITOR AND THEIR SUCCESSORS, TRANSFEREES,
PARTICIPANTS AND ASSIGNS.  WITHOUT LIMITING THE GENERALITY OF CLAUSE (III)
ABOVE, THE BANK CREDITORS MAY, IN ACCORDANCE WITH THE CREDIT AGREEMENT, ASSIGN,
PARTICIPATE OR OTHERWISE TRANSFER THE CREDIT AGREEMENT OBLIGATIONS TO ANY OTHER
PERSON OR ENTITY, WHICH PERSON OR ENTITY UPON SUCH TRANSFER BECOMES VESTED WITH
ALL THE RIGHTS IN RESPECT OF SUCH CREDIT AGREEMENT OBLIGATIONS GRANTED TO THE
BANK CREDITORS IN THIS AGREEMENT OR OTHERWISE.


 


13.   DOCUMENTATION.  THE AGENT AND THE CONSORTIUM CREDITOR EACH REPRESENT AND
WARRANT TO THE OTHER THAT IT HAS (I) IN THE CASE OF THE AGENT, DELIVERED TO THE
CONSORTIUM CREDITOR TRUE, CORRECT AND COMPLETE COPIES OF THE CREDIT AGREEMENT
AND THE OTHER PRIMARY CREDIT AGREEMENT DOCUMENTATION AND (II) IN THE CASE OF THE
CONSORTIUM CREDITOR, DELIVERED TO THE AGENT TRUE, CORRECT AND COMPLETE COPIES OF
THE PRIMARY CONSORTIUM DOCUMENTATION.


 


14.   CONSTRUCTION.  (A) NEITHER THIS AGREEMENT NOR ANY UNCERTAINTY OR AMBIGUITY
HEREIN SHALL BE CONSTRUED AGAINST ANY PARTY, WHETHER UNDER ANY RULE OF
CONSTRUCTION OR OTHERWISE.  ON THE CONTRARY, THIS AGREEMENT HAS BEEN REVIEWED BY
EACH OF THE PARTIES AND THEIR COUNSEL AND SHALL BE CONSTRUED AND INTERPRETED
ACCORDING TO THE ORDINARY MEANING OF THE WORDS USED SO AS TO FAIRLY ACCOMPLISH
THE PURPOSES AND INTENTIONS OF ALL PARTIES HERETO.


 

(B)           Unless the context of this Agreement requires otherwise, the
plural includes the singular, the singular includes the plural, and “including”
has the inclusive meaning of “including without limitation.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms of this
Agreement refer to this Agreement as a whole and not exclusively to any

 

4

--------------------------------------------------------------------------------


 

particular provision of this Agreement.  All pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the person or persons may require.

 

(C)           Section and other headings are for reference only, and shall not
affect the interpretation or meaning of any provision of this Agreement.  Unless
otherwise provided, references to articles, sections, schedules, annexes and
exhibits shall be deemed references to articles, sections, schedules, annexes
and exhibits of this Agreement.  References in this Agreement (i) to any other
agreement are deemed to refer to such agreements as the same may be amended,
restated, supplemented or otherwise modified from time to time under the
provisions hereof or thereof (unless expressly stated otherwise) and (ii) to any
law, rule or regulation are deemed to refer to such law, rule or regulation as
it may be amended, supplemented or otherwise modified from time to time, and any
successor law, rule or regulation.  Any reference to a person includes the
successors and assigns of such person, but such reference shall not increase,
decrease or otherwise modify in any way the provisions in this Agreement
governing the assignment of rights and obligations under or the binding effect
of any provision of this Agreement.

 


15.   GOVERNING LAW; SEVERABILITY  THE VALIDITY, INTERPRETATION AND ENFORCEMENT
OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE  STATE OF NEW YORK.  IF
ANY PROVISION OF THIS AGREEMENT IS HELD TO BE ILLEGAL OR UNENFORCEABLE, SUCH
PROVISION SHALL BE FULLY SEVERABLE, AND THE REMAINING PROVISIONS OF THE
APPLICABLE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL NOT BE
AFFECTED BY SUCH PROVISION’S SEVERANCE.  FURTHERMORE, IN LIEU OF ANY SUCH
PROVISION, THERE SHALL BE ADDED AUTOMATICALLY AS A PART OF THE APPLICABLE
AGREEMENT A LEGAL AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO THE SEVERED
PROVISION AS MAY BE POSSIBLE.


 


16.   WAIVER OF JURY TRIAL; PERSONAL SERVICE.  EACH DEBTOR, THE CONSORTIUM
CREDITOR AND THE AGENT EACH WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF  THIS AGREEMENT.  EACH DEBTOR, THE CONSORTIUM CREDITOR
AND THE AGENT EACH IRREVOCABLY WAIVE PERSONAL SERVICE OF PROCESS AND CONSENTS TO
SERVICE OF PROCESS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.


 


17.   CONSENT TO JURISDICTION.  THE CONSORTIUM CREDITOR, THE AGENT AND EACH
DEBTOR, IN CONNECTION WITH ANY LITIGATION ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED BY THIS AGREEMENT, EACH CONSENT TO THE JURISDICTION OF
THE FEDERAL COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, IF SUCH COURT LACKS
JURISDICTION, THEN TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK,
AND WAIVES ANY OBJECTION BASED UPON FORUM NON CONVENIENS AND ANY OBJECTION TO
VENUE OF ANY ACTION INSTITUTED UNDER THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 


18.   AGREEMENT BY DEBTORS.  EACH DEBTOR AGREES THAT IT WILL NOT MAKE ANY
PAYMENT OF ANY OF THE CONSORTIUM OBLIGATIONS OR THE CREDIT AGREEMENT
OBLIGATIONS, OR TAKE ANY OTHER ACTION, IN CONTRAVENTION OF THE PROVISIONS OF
THIS AGREEMENT.


 

19.   Counterparts  This Agreement may be executed in any number of counterparts
and by the different parties to this Agreement on separate counterparts and each
such counterpart is deemed to be an original, but all such counterparts together
constitute but one and the same Agreement.

 

6

--------------------------------------------------------------------------------


 

*     *     *     *     *Executed and delivered as of the day and year first
above written.

 

 

 

CREDIT SUISSE FIRST BOSTON,

 

New York Branch, as Agent

 

 

 

 

 

By:

 

/s/ Jay Chall

 

 

Title:

DIRECTOR

 

 

 

 

By:

 

/s/Vanessa Gomez

 

 

Title:

ASSOCIATE

 

 

 

 

 

Eleven Madison Avenue

 

New York, NY 10010

 

Attention:  Christopher Kim / Agency Group

 

Telecopy No.  (212) 325-8304

 

--------------------------------------------------------------------------------


 

 

WASHINGTON GROUP INTERNATIONAL,
INC., an Ohio corporation

 

 

 

By:

 

/s/ George H. Juetten

 

 

Title:

Exec VP and Chief Financial Officer

 

 

 

 

 

 

WESTINGHOUSE GOVERNMENT SERVICES
COMPANY LLC

 

 

 

By:

 

/s/ George H. Juetten

 

 

Title:

Vice President

 

 

 

 

 

 

WESTINGHOUSE SAVANNAH RIVER
COMPANY LLC

 

 

 

By:

 

/s/ George H. Juetten

 

 

Title:

Vice President

 

 

 

 

 

 

WASHINGTON SAFETY MANAGEMENT
SOLUTIONS LLC

 

 

 

By:

 

/s/ George H. Juetten

 

 

Title:

Vice President

 

 

 

 

 

 

WSMS MID-AMERICA LLC

 

 

 

By:

 

/s/ George H. Juetten

 

 

Title:

Vice President

 

 

 

 

 

 

720 Park Boulevard

 

Boise, ID 838712

 

Attention: Richard Perry, Esq.

 

Telecopy No. (208) 386-52200

 

 

 

with a copy to:

 

 

 

Jones Day

 

77 West Wacker Drive

 

Chicago, IL 60601

 

Attention:  Robert J. Graves, Esq.

 

Telecopy No. (312) 782-8585

 

2

--------------------------------------------------------------------------------


 

 

BNFL USA GROUP INC.

 

 

 

By:

 

/s/ John F. Edwards

 

 

Title:

 

 

 

BNFL Inc.

 

Crystal Gateway One

 

1235 South Clark Street

 

Suite 700

 

Arlington, VA 22202

 

Attention: Philip O. Strawbridge

 

Facsimile No.: (703) 412-2567

 

 

 

with a copy to:

 

 

 

BNFL Inc.

 

Crystal Gateway One

 

1235 South Clark Street

 

Suite 700

 

Arlington, VA 22202

 

Attention: Jonathan P. Carter, Esq.

 

Facsimile No.: (703) 412-2571

 

3

--------------------------------------------------------------------------------